In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00144-CR



      JERONIMO MIGUEL CABRERA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                 Cass County, Texas
             Trial Court No. 2018F00361




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Jeronimo Miguel Cabrera appeals his conviction of indecency with a child by sexual

contact for which he was sentenced to twenty years’ incarceration. 1 This case was tried with two

companion cases that are the subject of other appeals pending before this Court. 2 Cabrera filed a

single brief covering his three appeals in which he challenges the trial court’s determination of the

outcry witness.

           The argument raised in this appeal is based exclusively on the argument brought before

this Court in the companion appeal styled Cabrera v. State, cause number 06-19-00142-CR. In

our opinion of this date disposing of that appeal, we found that the trial court acted within its

discretion in determining the outcry witness. For the reasons stated in that appeal, we overrule

Cabrera’s sole issue in this appeal.

           We affirm the trial court’s judgment.



                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:            February 11, 2020
Date Decided:              February 12, 2020

Do Not Publish




1
    See TEX. PENAL CODE ANN. § 21.11.
2
 Cabrera also appeals his conviction of a second count of indecency with a child by sexual contact and his conviction
of aggravated sexual assault of a child. We address these appeals in opinions released the same date as this opinion
in our cause numbers 06-19-00142-CR and 06-19-00143-CR.
                                                         2